  Case 1:20-cv-00339-CFC Document 1 Filed 03/06/20 Page 1 of 12 PageID #: 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 JOHN THOMPSON, Individually and On                  )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 GILAT SATELLITE NETWORKS LTD.,                      )   CLASS ACTION
 DOV BAHARAV, ELYEZER SHKEDY,                        )
 DAFNA COHEN, MEIR SHAMIR, DAFNA                     )
 SHARIR, AMIR OFEK, ISHAY DAVIDI,                    )
 AYLON RAFAELI, AMIRAM BOEHM,                        )
 COMTECH TELECOMMUNICATIONS                          )
 CORP., and CONVOY LTD.,                             )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on January 29, 2020 (the

“Proposed Transaction”), pursuant to which Gilat Satellite Networks Ltd. (“Gilat” or the

“Company”) will be acquired by Comtech Telecommunications Corp. (“Parent”), a Delaware

corporation, and Convoy Ltd. (“Merger Sub,” and together with Parent, “Comtech”).

       2.      On January 29, 2020, Gilat’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Comtech. Pursuant to the terms of the Merger Agreement, Gilat’s stockholders

will receive $7.18 in cash and 0.08425 shares of Parent common stock for each share of Gilat
  Case 1:20-cv-00339-CFC Document 1 Filed 03/06/20 Page 2 of 12 PageID #: 2



common stock they own.

       3.      On March 2, 2020, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”)

in connection with the Proposed Transaction.

       4.      The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Gilat common stock.

       9.      Defendant Gilat is a company organized under the Laws of the State of Israel and

a party to the Merger Agreement. Gilat’s common stock is traded on the NASDAQ Global Select




                                                  2
  Case 1:20-cv-00339-CFC Document 1 Filed 03/06/20 Page 3 of 12 PageID #: 3



Market under the ticker symbol “GILT.”

       10.     Defendant Dov Baharav is Chairman of the Board of the Company.

       11.     Defendant Elyezer Shkedy is a director of the Company.

       12.     Defendant Dafna Cohen is a director of the Company.

       13.     Defendant Meir Shamir is a director of the Company.

       14.     Defendant Dafna Sharir is a director of the Company.

       15.     Defendant Amir Ofek is a director of the Company.

       16.     Defendant Ishay Davidi is a director of the Company.

       17.     Defendant Aylon Rafaeli is a director of the Company.

       18.     Defendant Amiram Boehm is a director of the Company.

       19.     The defendants identified in paragraphs 10 through 18 are collectively referred to

herein as the “Individual Defendants.”

       20.     Defendant Parent is a Delaware corporation and a party to the Merger Agreement.

       21.     Defendant Merger Sub is a company organized under the Laws of the State of

Israel, a wholly-owned subsidiary of Parent, and a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

       22.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Gilat (the “Class”). Excluded from the Class are defendants herein and any person,

firm, trust, corporation, or other entity related to or affiliated with any defendant.

       23.     This action is properly maintainable as a class action.

       24.     The Class is so numerous that joinder of all members is impracticable. As of

January 24, 2020, there were approximately 55,493,258 shares of Gilat common stock outstanding,

held by hundreds, if not thousands, of individuals and entities scattered throughout the country.




                                                   3
  Case 1:20-cv-00339-CFC Document 1 Filed 03/06/20 Page 4 of 12 PageID #: 4



        25.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        26.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        27.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        28.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        29.     Gilat is a leading global provider of satellite-based broadband communications.

        30.     With thirty years of experience, the Company designs and manufactures cutting-

edge ground segment equipment, and provides comprehensive solutions and end-to-end services.

        31.     On January 29, 2020, Gilat’s Board caused the Company to enter into the Merger

Agreement with Comtech.




                                                 4
  Case 1:20-cv-00339-CFC Document 1 Filed 03/06/20 Page 5 of 12 PageID #: 5



       32.    Pursuant to the terms of the Merger Agreement, Gilat’s stockholders will receive

$7.18 in cash and 0.08425 shares of Parent common stock for each share of Gilat common stock

they own.

       33.    According to the press release announcing the Proposed Transaction:

       Comtech Telecommunications Corp. (Nasdaq: CMTL) (“Comtech”) and Gilat
       Satellite Networks Ltd. (Nasdaq: GILT; TASE: GILT) (“Gilat”) jointly announced
       today that Comtech has agreed to acquire Gilat in a cash and stock transaction for
       $10.25 per Gilat ordinary share of which 70% will be paid in cash and 30% in
       Comtech common stock, resulting in an enterprise value of approximately $532.5
       million. Founded in 1987 with its headquarters in Israel, Gilat is a worldwide leader
       in satellite networking technology, solutions and services with market leading
       positions in the satellite ground station and in-flight connectivity solutions markets
       and deep expertise in operating large network infrastructures. . . .

       Leadership and Business Structure

       Fred Kornberg, Comtech’s Chairman of the Board and Chief Executive Officer
       (“CEO”) will continue in his role as CEO of the combined company. Michael
       Porcelain, Comtech’s Chief Operating Officer, who was promoted and named
       President of Comtech earlier today, will work hand-in-hand with both Comtech and
       Gilat employees to maximize the potential of the combined company. Michael
       Bondi will continue in his role as Chief Financial Officer (“CFO”) of the combined
       company. Comtech will continue to maintain its headquarters in Melville, New
       York.

       Post-closing of the transaction, Gilat will become a wholly owned subsidiary of
       Comtech and will maintain its well renowned and highly regarded brand. Gilat will
       continue to maintain its corporate headquarters and research and development
       facility in Petah Tikva, Israel under the leadership of Yona Ovadia, Gilat’s CEO
       and Adi Sfadia, Gilat’s CFO. Mr. Sfadia will also be assuming the role of Gilat’s
       Chief Integration Officer, helping to plan a smooth acquisition and to maximize
       shareholder value.

       No Comtech or Gilat facility locations are expected to be closed as a result of the
       transaction and each key business area is expected to continue to be led by its
       respective existing proven leadership teams after the transaction closes.

       Transaction Structure and Terms

       Under the terms of the agreement, unanimously approved by both companies’
       Board of Directors, Gilat shareholders will receive total consideration of $10.25 per
       share, comprised of $7.18 per share in cash and 0.08425 of a share of Comtech



                                                 5
  Case 1:20-cv-00339-CFC Document 1 Filed 03/06/20 Page 6 of 12 PageID #: 6



       common stock for each share of Gilat held.

       The total consideration of $10.25 represents a premium of approximately 14.52%
       to Gilat’s 90-day volume-weighted average trading price.

       Upon completion of the transaction, Gilat’s shareholders will own approximately
       16.1% of the combined company. . . .

       Shareholder Support and Closing Conditions

       Gilat’s directors, executive officers and certain significant shareholders holding
       approximately 45% of Gilat’s issued and outstanding shares in the aggregate have
       entered into voting agreements pursuant to which they have agreed, subject to
       certain terms and conditions, to vote in favor of the transaction. In the upcoming
       weeks, Gilat will call for an Extraordinary General meeting of Shareholders to vote
       on the merger. The transaction requires the affirmative vote of the holders of a
       majority of the ordinary shares present (in person or by proxy) at the meeting and
       voting on such matter (including abstentions and broker non-votes).

       The transaction is subject to customary closing conditions (including, among
       others, the approval of Gilat’s shareholders and expiration of the applicable waiting
       period under the Hart-Scott Rodino Antitrust Improvements Act of 1976) and the
       transaction is expected to close late in Comtech’s fiscal year 2020 or the first part
       of its fiscal 2021. No approval by Comtech stockholders is required and the
       consummation of the transaction is not subject to any financing condition. . . .

       Advisors

       Goldman Sachs and Co. LLC is serving as an exclusive financial advisor to
       Comtech. Proskauer Rose LLP and Goldfarb Seligman & Co. are acting as
       Comtech’s legal counsel. Alnitak & Co. Inc., Jefferies LLC and Quilty Analytics
       LLC are serving as financial advisors to Gilat. Naschitz Brandes Amir & Co. is
       acting as Gilat’s legal counsel.

The Registration Statement Omits Material Information

       34.    Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       35.    As set forth below, the Registration Statement omits material information with

respect to the Proposed Transaction, which renders the Registration Statement false and

misleading.




                                                6
  Case 1:20-cv-00339-CFC Document 1 Filed 03/06/20 Page 7 of 12 PageID #: 7



       36.     First, the Registration Statement omits material information regarding Gilat’s and

Comtech’s financial projections.

       37.     With respect to Gilat’s financial projections, the Registration Statement fails to

disclose, for each set of projections: (i) all line items used to calculate (a) Adjusted EBITDA and

(b) Unlevered Free Cash Flow; and (ii) a reconciliation of all non-GAAP to GAAP metrics.

       38.     The Registration Statement fails to disclose Comtech’s financial projections.

       39.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       40.     Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisor in connection with the Proposed

Transaction, Jefferies LLC (“Jefferies”).

       41.     With respect to Jefferies’ Selected Public Companies Analyses, the Registration

Statement fails to disclose the individual multiples and metrics for the companies observed by

Jefferies in the analyses.

       42.     With respect to Jefferies’ Selected Precedent Transactions Analysis, the

Registration Statement fails to disclose the individual multiples and metrics for the transactions

observed by Jefferies in the analysis.

       43.     With respect to Jefferies’ Discounted Cash Flow Analysis of Gilat, the Registration

Statement fails to disclose: (i) the stand-alone unlevered, after-tax free cash flows that Gilat was

forecasted to generate during the fiscal years ending December 31, 2020 through December 31,

2024 and all underlying line items; (ii) projected net operating loss carryforwards; (iii) the terminal




                                                  7
  Case 1:20-cv-00339-CFC Document 1 Filed 03/06/20 Page 8 of 12 PageID #: 8



values of Gilat; and (iv) the individual inputs and assumptions underlying the range of perpetuity

growth rates of 1.5% to 2.5% and the discount rate range of 8.0% to 9.0%.

       44.     With respect to Jefferies’ analyses of price targets, the Registration Statement fails

to disclose: (i) the price targets observed by Jefferies in the analyses; and (ii) the sources thereof.

       45.     With respect to Jefferies’ analysis of premiums paid, the Registration Statement

fails to disclose: (i) the transactions observed by Jefferies in the analysis; and (ii) the premiums

paid in the transactions.

       46.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       47.     Third, the Registration Statement omits the terms of the engagements of the

Company’s additional financial advisors, Alnitak & Co. Inc. and Quilty Analytics LLC (together,

the “Advisors”), including: (i) the amount of compensation the Advisors have received or will

receive in connection with their engagements; (ii) the amount of the Advisors’ compensation that

is contingent upon the consummation of the Proposed Transaction; (iii) whether the Advisors have

performed past services for any parties to the Merger Agreement or their affiliates; (iv) the timing

and nature of such services; and (v) the amount of compensation received by the Advisors for

providing such services.

       48.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       49.     Fourth, the Registration Statement fails to disclose whether the Company entered

into any confidentiality agreements that contained standstill and/or “don’t ask, don’t waive”




                                                   8
  Case 1:20-cv-00339-CFC Document 1 Filed 03/06/20 Page 9 of 12 PageID #: 9



provisions that are or were preventing the counterparties from submitting offers to acquire the

Company.

       50.     Without this information, stockholders may have the mistaken belief that, if these

potentially interested parties wished to come forward with a superior offer, they are or were

permitted to do so, when in fact they are or were contractually prohibited from doing so.

       51.     The omission of the above-referenced material information renders the Registration

Statement false and misleading, including, inter alia, the following sections of the Registration

Statement: (i) Background of the Merger; (ii) Gilat’s Reasons for the Merger; Recommendation

of the Gilat Board; (iii) Opinion of Jefferies LLC; and (iv) Certain Unaudited Projections of Gilat.

       52.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                 Thereunder Against the Individual Defendants and Gilat

       53.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       54.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. Gilat is liable as the

issuer of these statements.

       55.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.



                                                  9
 Case 1:20-cv-00339-CFC Document 1 Filed 03/06/20 Page 10 of 12 PageID #: 10



       56.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       57.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       58.     The Registration Statement is an essential link in causing plaintiff and the

Company’s stockholders to approve the Proposed Transaction.

       59.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       60.     Because of the false and misleading statements in the Registration Statement,

plaintiff and the Class are threatened with irreparable harm.

                                            COUNT II

                     Claim for Violation of Section 20(a) of the 1934 Act
                      Against the Individual Defendants and Comtech

       61.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       62.     The Individual Defendants and Comtech acted as controlling persons of Gilat

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as officers and/or Board members of Gilat and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Registration

Statement, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.



                                                 10
 Case 1:20-cv-00339-CFC Document 1 Filed 03/06/20 Page 11 of 12 PageID #: 11



       63.     Each of the Individual Defendants and Comtech was provided with or had

unlimited access to copies of the Registration Statement alleged by plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause them to be corrected.

       64.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

       65.     Comtech also had supervisory control over the composition of the Registration

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Registration Statement.

       66.     By virtue of the foregoing, the Individual Defendants and Comtech violated Section

20(a) of the 1934 Act.

       67.     As set forth above, the Individual Defendants and Comtech had the ability to

exercise control over and did control a person or persons who have each violated Section 14(a) of

the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act. As a direct and proximate result of defendants’ conduct, plaintiff and the Class are threatened

with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:




                                                  11
 Case 1:20-cv-00339-CFC Document 1 Filed 03/06/20 Page 12 of 12 PageID #: 12



       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: March 6, 2020                                RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Brian D. Long (#4347)
 OF COUNSEL:                                        Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                       Wilmington, DE 19801
 Richard A. Maniskas                                Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                    Facsimile: (302) 654-7530
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   12
